PER CURIAM.
Given the standard of review applicable to challenges of an arbitration award, we affirm the trial court’s order confirming the award as modified. See Schnurmacher Holding, Inc. v. Noriega, 542 So.2d 1327, 1328 (Fla.1989); Charbonneau v. Morse Operations, Inc., 727 So.2d 1017, 1019-20 (Fla. 4th DCA 1999); Boyhan v. Maguire, 693 So.2d 659, 662 (Fla. 4th DCA 1997); Affiliated Marketing Inc. v. Dyco Chems. & Coatings, Inc., 340 So.2d 1240, 1242 (Fla. 2d DCA 1976).
AFFIRMED.
KLEIN, SHAHOOD and GROSS, JJ., concur.